Exhibit 99.1 FOR IMMEDIATE RELEASE For further information contact: Fern Lazar/David Carey Lazar Partners Ltd. 1-212-867-1768 flazar@lazarpartners.com dcarey@lazarpartners.com Israel Investor Contact: Nava Ladin Gelbart Kahana Investor Relations +972-3-6074717 nava@gk-biz.com GIVEN IMAGING REPORTS THIRD QUARTER 2 - Third Quarter 2013 Revenues Increase by 10% to a Record $50 Million – - PillCam SB Capsules Sales Climb to a Record 63,500 in the Quarter – -Third Quarter 2ncreases 5% to $0.20, Non-GAAP EPS Unchanged at $0.25 – - Record Third Quarter 2013 GAAP and Non-GAAP Net Income $6.5 Million and $8.2 Million, Respectively - YOQNEAM, Israel, November 5, 2013 - Given Imaging Ltd. (NASDAQ: GIVN) today announced financial results for the third quarter ended September 30, 2013. Revenues were $50.0 million in the third quarter of 2013, an increase of 10 percent compared to $45.4 million in the third quarter of 2012.Gross margin on a GAAP-basis in the third quarter of 2013 was 77.5 percent, unchanged from the third quarter of 2012.Gross margin on a non-GAAP-basis in the third quarter of 2013 was 78.3 percent, also unchanged from third quarter of 2012. On a GAAP-basis, operating profit was $6.4 million in the third quarter of 2013, compared to $6.5 million in the third quarter of 2012. Non-GAAP operating profit was $8.3 million in the third quarter of 2013, compared to $8.5 million in the same period in 2012. On a GAAP-basis, net income for the third quarter of 2013 increased eight percent to $6.5 million, or $0.20 per share, compared to net income of $6.0 million, or $0.19 per share, in the same period in 2012.On a non-GAAP-basis, net income for the third quarter of 2013 was $8.2 million or $0.25 per share on a fully diluted basis, up 4% from net income of $7.9 million, or $0.25 per share on a fully diluted basis in the third quarter of 2012. A reconciliation of GAAP results to non-GAAP results is attached. Cash generated from operating activities in the third quarter of 2013 was $11.7 million. Cash and cash equivalents, short-term investments and marketable securities on September 30, 2013 totaled $142.4 million. “We are very pleased that we achieved quarterly revenue of $50 million for the first time ever, in addition to solid earnings and cash flow this quarter,” said Homi Shamir, president and CEO, Given Imaging Ltd. “2013 has proven to be a pivotal year for Given Imaging both financially as well as in terms of our progress in achieving several critical milestones. PillCam SB3 was cleared in the U.S., as well as Japan where we also obtained approval for PillCam COLON. The momentum should continue with our plans to launch PillCam COLON in Japan in the first half of 2014 upon obtaining reimbursement, and obtain FDA clearance for PillCam COLON, which we expect this quarter.These achievements should have a positive impact on 2014 sales.” Third Quarter 2013 Revenue Analysis Revenues in the Americas region in the third quarter of 2013 increased nine percent to $31.1 million from $28.6 million in the same period in 2012.Revenues in the EMEA region increased 26 percent to $12.7 million compared to $10.1 million in the same period in 2012.APAC revenues decreased by six percent to $6.2 million, compared to $6.6 million in the same period in 2012 mainly due to the negative impact of the devaluation of the Japanese Yen against the U.S. dollar. Worldwide PillCam SB sales increased by nine percent to 63,500 capsules in the third quarter of 2013, compared to 58,200 capsules in the same period in 2012. PillCam SB sales in the Americas region increased by seven percent to 37,500 capsules in the third quarter of 2013, compared to 35,000 capsules in the third quarter of 2012.PillCam SB sales in the EMEA region increased by 17 percent to 16,600 capsules, compared to 14,100 capsules in the third quarter of 2012, while PillCam SB sales in the APAC region increased by two percent to 9,400 capsules, compared to 9,200 capsules in the same period in 2012. Worldwide sales of functional GI diagnostics (GIFD) products increased by 15 percent to $15.3 million in the third quarter of 2013 compared to $13.2 million in the same period in 2012.Sales of GIFD products the third quarter of 2013 included $0.7 million of sales of SmartPill products. SmartPill was acquired by the Company in the fourth quarter of 2012. In the Americas region, functional GI diagnostics product revenue increased by twelve percent in the third quarter of 2013 to $12.1 million compared to $10.8 million in the same period in 2012. Functional GI diagnostics revenue in the EMEA region increased by 36 percent to $2.4 million, while revenue in the APAC region was $0.8 million, an increase of 23 percent compared to the same quarter last year. Operating expenses increased by 13% to $32.4 million, and by 14% to $30.8 on a GAAP and non-GAAP basis, respectively. The increase is mainly due to accelerated investment in sales and marketing activities related to the recent launch of PillCam SB3 capsule and PillCam Recorder DR3 and in anticipation of the launch of PillCam COLON capsule in several markets, particularly in Japan.In addition, the U.S. medical device tax also affected 2013 third quarter results compared to the same quarter of last year. The adverse effect on earnings of these accelerated investments, medical device tax and currency exchange rates was approximately $0.03 per share. Supplemental third quarter data can be found at www.givenimaging.com in the Investor Relations section. 2 Nine Month Financial Results For the nine month period ended September 30, 2013, revenues increased by six percent to $140.1 million compared to $131.8 million in the same period last year.Revenues in the Americas region in the first nine months of 2013 increased by two percent to $85.7 million from $83.9 million in the same period last year.Revenues in the EMEA region increased by 17 percent to $36.9 million compared to $31.6 million in the same period last year.APAC revenues increased by seven percent to $17.5 million, compared to $16.3 million in the same period in 2012. Worldwide PillCam SB sales increased by four percent to 180,900 capsules in the first nine months of 2013, compared to 173,900 capsules in the same period last year.PillCam SB sales in the Americas region were approximately 104,300 capsules, a decrease of one percent compared to 105,200 capsules that were sold in the first nine months of 2012.PillCam SB sales in the EMEA region increased by 11 percent to 49,600 capsules, compared to 44,700 capsules in the first nine months of 2012, while PillCam SB sales in the APAC region increased by 12 percent to 27,000 capsules, compared to 24,000 capsules in the same period in 2012. Worldwide sales of Given Imaging’s GIFD products increased by nine percent to $41.5 million in the first nine months of 2013 compared to $38.2 million in the same period last year. Sales of GIFD products in the first nine months of 2013 included $2.0 million of sales of SmartPill products.In the Americas region, GIFD products revenue increased by six percent in the first nine months of 2013 to $32.6 million compared to $30.7 million in the same period last year.Functional GI diagnostics products revenue in the EMEA region increased 31 percent to $6.9 million, while revenue in the APAC region decreased by six percent to $2.1 million. Gross margin on a GAAP basis in the first nine months of 2013 was 77.4 percent, compared to 76.8 percent in the same period in 2012. Gross margin on a non-GAAP basis in the first nine months of 2013 was 78.2 percent, compared to 77.6 percent in the same period in 2012. On a GAAP basis, operating profit was $11.9 million in the first nine months of 2013, compared to $10.2 million in the same period in 2012. Non-GAAP operating profit was $17.7 million, compared to $16.1 million in the same period in 2012. On a GAAP basis, net income for the first nine months of 2013 increased 23 percent to $11.4 million, or $0.36 per share, compared to $9.3 million, or $0.29 per share, in the same period last year. On a non-GAAP basis, net income for the first nine months of 2013 increased 11 percent to $16.6 million, or $0.52 per share on a fully diluted basis, compared to $14.9 million, or $0.48 per share on a fully diluted basis, in the same period in 2012. Release of “Trapped Profits” In November 2013, the Company decided to take advantage of a special program initiated by the Israeli Tax Authority that allows Israeli companies to release "trapped profits". The Company will now pay a reduced tax rate of 10 per cent (instead of 25 per cent) on approximately $54 million of profits for which taxes had not been previously provided. As a result, the Company will record in the fourth quarter a one-time tax expense of approximately $5.4 million.The Company intends to review possible avenues for the use of the trapped profits in a manner that is in the best interests of the Company and its shareholders. 3 2013 Guidance Based on financial results to date and current exchange rates, the Company expects to be at the lower end of its previously-provided annual guidance. Recent Developments: PillCam® SB3 Clearance in the U.S. and Japan: The next generation PillCam SB3 recently received marketing clearance by the U.S. Food and Drug Administration and Japan’s Pharmaceuticals & Medical Devices Agency. PillCam SB3 is now available in the U.S. and the company plans to begin selling this product in Japan in 2014. Conference Call / Webcast Information Given Imaging will host a conference call on Wednesday, November 6, 2013 at 9:00am ET, 4:00pm Israel time to discuss third quarter 2013 financial results. To participate in the teleconference, please dial the following numbers fifteen minutes before the call is scheduled to begin:U.S. and Canada, 888-428-9490; Israel, 1-80-924-5906.Callers in other countries should dial 719-457-2627. The call will also be webcast live at www.givenimaging.com. A replay of the call will be available for two weeks on the company's website, or until November 20, 2013, by dialing 888-203-1112. Callers in Israel should dial 1-80-924-6038. Callers outside of the U.S. and Israel should dial 719-457-0820. The replay participant code is 5153959. Use of Non-GAAP Measures This press release provides financial measures for net income and basic and diluted earnings per share that exclude certain items and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding our performance that enhances management's and investors' ability to evaluate the Company's net income and earnings per share and to compare it with historical net income and earnings per share. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it is important to make these non-GAAP adjustments available to investors. About Given Imaging Ltd. Since pioneering the field of capsule endoscopy in 2001, Given Imaging has become a world leader in GI medical devices, offering health care providers a range of innovative options for visualizing, diagnosing and monitoring the digestive system. The company offers a broad product portfolio including PillCam® capsule endoscope for the small bowel, esophagus and colon. The company also offers industry-leading GI functional diagnostic solutions including ManoScan® high resolution manometry, Bravo® capsule-based pH monitoring, Digitrapper® pH-Z monitoring, and SmartPill® motility monitoring systems. Given Imaging is committed to delivering breakthrough innovations to the GI community and supporting its ongoing clinical needs. Given Imaging's headquarters are located in Yoqneam, Israel, with operating subsidiaries in the United States, Germany, France, Japan, Australia, Vietnam, Hong Kong and Brazil. For more information, please visit givenimaging.com. 4 Forward-Looking Statements This press release contains forward-looking statements within the meaning of the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements include, but are not limited to, projections about our business and our future revenues, expenses and profitability. Forward-looking statements may be, but are not necessarily, identified by the use of forward-looking terminology such as "may," "anticipates," "estimates," "expects," "intends," "plans," "believes," and words and terms of similar substance. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual events, results, performance, circumstances or achievements of the Company to be materially different from any future events, results, performance, circumstances or achievements expressed or implied by such forward-looking statements. Such forward-looking statements include statements relating to the Company exploring strategic alternatives and considering possible strategic transactions involving the Company. Factors that could cause actual events, results, performance, circumstances or achievements to differ from such forward-looking statements include, but are not limited to, the following: (1) our ability to develop and bring to market new products, (2) our ability to successfully complete any necessary or required clinical studies with our products, (3) our ability to receive regulatory clearance or approval to market our products or changes in regulatory environment, (4) our success in implementing our sales, marketing and manufacturing plans, (5) the level of adoption of our products by medical practitioners, (6) the emergence of other products that may make our products obsolete, (7) lack of an appropriate bowel preparation materials to be used with our PillCam COLON capsule, (8) protection and validity of patents and other intellectual property rights, (9) the impact of currency exchange rates, (10) the effect of competition by other companies, (11) the outcome of significant litigation, (12) our ability to obtain reimbursement for our product from government and commercial payors, (13) quarterly variations in operating results, (14) the possibility of armed conflict or civil or military unrest in Israel, (15) the impact of global economic conditions, (16) our ability to successfully integrate acquired businesses, (17) changes and reforms in applicable healthcare laws and regulations, (18) quality issues and adverse events related to our products, such as capsule retention, aspiration and failure to attach or detach, bleeding or perforation that could require us to recall products and impact our sales and net income, and (19) other risks and factors disclosed in our filings with the U.S. Securities and Exchange Commission, including, but not limited to, risks and factors identified under such headings as "Risk Factors," "Cautionary Language Regarding Forward-Looking Statements" and "Operating Results and Financial Review and Prospects" in the Company's Annual Report on Form 20-F for the year ended December 31, 2012. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this press release. Except to the extent expressly required under applicable law, the Company undertakes no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. ### Financial Tables Follow 5 Reconciliation of GAAP and Non-GAAP Financial Measures UNAUDITED (In millions except per share data) Three Months Ended September 30, 2013 Cost of Research Selling General Net Goods gross Gross and and and Other Operating Operating revenues sold profit margin development marketing Administrative expense profit margin Reported (GAAP) $ $ $ % $ % Excluded items: Equity related compensation expenses (FAS123R) - - - ) ) ) - Amortization of purchase price allocation - ) - - ) - - After considering items (Non-GAAP) $ $ $ % $ % Three Months Ended September 30, 2013 Profit Net profit before Income attributable Diluted Finance taxes tax to earnings income on income expense shareholders per share Reported (GAAP) $
